 In the Matter Of WHEELING STEEL CORPORATIONandSTEEL WORIu RSORGANIZING CO_1ixITTEECase. No. R-1990.Decided August, 31, 19110Jurisdiction: 'steel products-manufacturing industry.Investigation.and Certification of Representatives:existence of question:re-,fusal to accord recognition to union; eleci on necessary.Unit Appropriate for Collective Bargaining:productionand maintenance em-ployees excluding clerical and supervisory employees, watchmen, regularcrane operators, part-time clerk and part-time crane operator, and part-timewatchman and part-time maintenance man.Mr. John E. BruceandMr. John E. Laughlin, Jr.,of Wheeling,West Va., for the Company.Mr.William R. HendersonandMr.WillWatts,ofMemphis,Tenn., for the S. W. O. C.Mr. Sidney L. Davis,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASE,On June 24, 1940, Steel Workers Organizing Committee, herein'called the S.W. O. C., filed with the Regional Director for theTenth Region (Atlanta, Georgia) a petition alleging that a ques-tion affecting commerce had' arisen concerning the representation _ginia, herein called the Company, at its warehouse and river ter-minal at Memphis, Tennessee, and requesting an investigation andcertification of representatives pursuant to Section 9 (c) of the Na-tional Labor Relations Act, 49 Stat. 449, herein called the Act."OnJuly 25, 1910, the National Labor Relations Board, herein called theBoard, acting pursuant to Section 9 (c) of the Act and Article III,Section 3, of National Labor Relations Board Rules and Regula-tions-Series 2, as amended, ordered an investigation and authorized'The petitionwas also signedby the vice president of theTennessee State Industrial .Union Council who appeared at the hearingas a representativeof the S. W. O. C.27 N. L. R. B., No. 6.34 WHEELING STEEL.'CORPORATION35the.Regional Director to conduct it and to provide for an appro-priate hearing upon due notice.On August 2, 1940, the Regional Director issued a notice of hear-ing, copies of which were duly served upon the Company and theS.W. O. C. Pursuant to notice,a hearing was held on August 12,1940, at Memphis, Tennessee,before John C. McRee,the Trial Exam-iner duly designated by the Board.The Company was representedby counsel-and the S. W. O. C. by its representatives.All partici-pated in the hearing and were afforded full opportunity to be heard,to examineand cross-examine witnesses,and to introduce evidencebearing upon the issues.International Longshoremen'sAssociation,herein called the I. L. A., was named in the petition as an interestedparty and was notified by a representative of the Board of the timeand the place of the hearing.The Board representative was in-formed by the I. L. A. that it had no interest in the proceeding andwould make no appearance at the hearing nor would it seek to inter-vene.At the hearing, the Trial Examiner granted, without objection,a, 'motion of the S. W. O. C. to amend its petition with respect to itsclaim concerning the appropriate unit.This ruling is hereby af-firmed.During the course of the, hearing the Trial Examiner madeseveral other rulings on motions.The Board has reviewed the rul-ings of the Trial Examiner and finds that no prejudicial errorswerecommitted.The rulings are hereby affirmed.,Upon the entire record in the case, the Board makes the following:FINDINGS OF FACTI.THE BUSINESSOF THE COMPANYWheeling Steel Corporation,a Delaware corporation with its prin-cipal office in Wheeling, West Virginia, is engaged in manufacturing,selling and distributing various types of iron, steel,and tin products.The Company operates five steel-manufacturing plants in Ohio andWest Virginia and warehouses in several States.This proceedingis. concerned only with the warehouse and river terminal at Memphis,.Tennessee.During 1939 the Company's Memphis warehouse receivedfrom plants of, the Company located in other States various steelproducts valued at more than $500,000.Approximately 80 per centof the products received by the Memphis warehouse were shipped tocustomers in States other than the State of Tennessee.The Companyadmits that it is engaged in interstate commerce within the meaningof the Act.H. THE ORGANIZATION INVOLVEDSteelWorkers Organizing Committee, acting for Amalgamated'As-sociation of Iron, Steel and TinWorkers of North America,is a labor 36DECISIONS OF NATIONAL LABOR RELATIONS BOARDorganization affiliated with the Congress of Industrial Organizations,admitting to membership all employees of the Company excludingsupervisory and office positions.III.THE QUESTION CONCERNING REPRESENTATION-In February 1939 the Company entered into a written agreementwith Local 1595 of the I. L. ' A., which agreement, effective March1, 1939, recognized the I. L. A. as the representative for collectivebargaining of the employees of the Memphis warehouse and riverterminal who were members of that organization.The agreementwas renewed with certain minor changes on September 8, 1939.Ata meeting with representatives of the Company in May 1940, a com-mittee which had acted in the past as the representative of the I. L. A,notified the representatives of the Company that all members,. officers,and committeemen of the. I. L. A. had become members, officers, andcommitteemen, respectively, of the S.W. O. C. The Company re-fused to recognize the S. W. O. C. as the exclusive representative ofits employees until that organization had been certified by the Board.We find that a question has arisen concerning the representation ofthe employees of the Company.IV.THE- EFFECT OF THE QUESTION CONCERNING REPRESENTATION 'UPONCOMMERCEWe find that the question concerning representation which has arisen,.occurring in connection with the operations of the Company describedin Section_ I above, has a close, intimate, and substantial relation totrade, traffic, and commerce among the several States, and tends tolead to labor disputes burdening and obstructing commerce and thefree flow of commerce.V. THE APPROPRIATE UNITThe Company and the S. W. O. C. stipulated at the hearing, and wefind, that all production'and maintenance employees at the Company'swarehouse and river terminal at Memphis,Tennessee,excluding cler-ical and supervisory employees,watchmen,regular crane operators,part-time clerk and part-timecrane operator,and part-time watchmanand part-time maintenance min,constitute a unit appropriate for thepurposes of collective bargaining.VI.THE DETERMINATION OF REPRESENTATIVESWe find that the question concerning representation which hasarisen can best be resolved.by an election by secret ballot.We shalluse as the date for determining eligibility of employees to vote thepay-roll date immediately preceding the date of this Direction ofElection. WHEELING STEEL CORPORATION37On the basis of the above findings of fact and upon the entire recordin the case, the Board makes the following :OCONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of Wheeling Steel Corporation,Wheeling,West Virginia, at its warehouse and river terminal at Memphis, Ten-nessee, within the meaning of Section 9 (c) and Section 2 (6) and (7)of the National Labor Relations Act.2.All production and maintenance employees at the Company'swarehouse and river terminal in Memphis, Tennessee, excluding cler-ical and supervisory employees, watchmen, regular crane operators,part-time clerk and part-time crane operator, and part-time watchmanand part-time maintenance man, constitute a unit appropriate for thepurposes of collective bargaining.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 8, of National Labor RelationsBoard Rules and Regulations-Series 2, as amended, it is herebyDIRECTED that, as part of the investigation ordered by the Board to_ascertain representatives for the purposes of collective bargaining withWheeling Steel Corporation, Wheeling, West Virginia, an election bysecret ballot shall be conducted as early as possible but not later thanthirty (30) days from the date of this Direction of Election, under thedirection and supervision of the Regional Director for the TenthRegion, acting in this matter as agent for the National Labor Rela-tions Board, and subject to Article III, Section 9, of said Rules andRegulations, among all production and maintenance employees of theCompany at its warehouse and river terminal at Memphis, Tennessee,who were employed during the pay-roll period immediately precedingthe date of this Direction of Election, including employees who did notwork during such pay-roll period because they were ill or on vacation,and employees who were then or have since been temporarily laid off,but excluding clerical and supervisory employees, watchmen, regularcrane operators, part-time clerk and part-time crane operator, part-time watchman and part-time maintenance man, and emlloyees whohave since quit or been discharged for cause, to determine whether ornot they desire to be represented by Steel Workers Organizing Com-mittee, acting for Amalgamated Association of Iron, Steel and TinWorkers of North America, affiliated with the Congress of IndustrialOrganizations, for the purposes of collective bargaining. 38 -DECISIONS OF NATIONAL LABOR RELATIONS BOARDSAME TITLE]-CERTIFICATION OF REPRESENTATIVES'October 17, 19400On August 31, 1940, the National Labor Relations Board issued aDecision and Direction of Election in the above-entitled proceedings.Pursuant to the Direction of Election, an election by secret ballot wasconducted on September 20, 1940, under the direction and supervisionof the Regional Director for the Tenth Region (Atlanta, Georgia).-On September 23, 1940, the Regional Director, acting pursuant toArticle III, Section 9, of National Labor Relations Rules and Regula-tions-Series 2, as amended, issued and duly served upon the partiesan Election Report.No objections to the conduct of the ballot or theElection Report have been filed by any of the parties.As to the balloting and its results, the Regional Director reported asfollows : ,-Total number eligible--------------------------------------61Total ballots cast--------------------------------------------------------60Total number of ballots cast for Steel Workers Organizing Com-mittee acting for Amalgamated Association of Iron, Steel &Tin Workers of N. A--------------------------------------58Total number of ballots cast against Steel Workers OrganizingCommittee acting for Amalgamated Association of Iron, Steel& Tin Workers of N. A------------------------------------0Total number challenged ballots-----------------------------2Total number of void ballots--------------------------------0Total number of blank ballots-------------------------------0-Since the two challenged ballots cannot affect the results of the election,we find it unnecessary to pass upon the challenges.By virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,49 Stat. 449, and pursuant to Article III, Sections 8 and 9, of NationalLabor Relations Board Rules and Regulations-Series 2, as amended,IT IS HEREBY CERTIFIED, that Steel Workers Organizing Committee,acting for Amalgamated Association of Iron, Steel and Tin Workersof North America, has been designated and selected by a majority ofthe production and maintenance employees of Wheeling Steel Corpo-ration,Wheeling, West Virginia, at its warehouse and river terminalatMemphis, Tennessee, exclusive of clerical and supervisory em-ployees, watchmen, regular crane operators, part'-time clerk and part-time crane operator, part-time watchman and part-time maintenanceman- as their representative for the-purposes of collective bargaining,and that, pursuant to Section 9 (a) of the National Labor Relations WHEELING STEEL CORPORATION39Act, Steel Workers Organizing Committee, acting for AmalgamatedAssociation of Iron, Steel and Tin Workers of North America, is theexclusive representative of all such employees for, the purposes of col-lective bargaining in respect to rates of pay, wages, hours of employ-ment;, and -other conditions of employment._. `27 N. L.R.'B., No.'-6a..